DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims, 1-8 in the reply filed on 5/5/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recite the limitation "the margarine type" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20-24, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable GB 1 575 816 in view United States Patent No. 2,832,573 (REES).
Claim 18 recites a method for preparing a food fat composition of the margarine type, comprising the steps of: preparing an emulsion by mixing 10 parts of food oil of vegetable origin, 7 to 10 parts of aqueous phase and one part of powdered vegetable fibres; homogenizing said emulsion at a pressure of at least 50 bars by subjecting the emulsion to a forced passage through a gap obtained between a lower annular chamber (9) and an upper annular chamber (10) of a homogenizing valve (1), said homogenizing valve (1) comprising an annular passage head (11) and an annular impact head (12) interposed between said lower annular chamber (9) and said upper annular chamber (10), said gap being defined between the annular passage head (11) and the annular impact head (12); pasteurizing said emulsion.
GB 1575 816 teaches discloses a margarine type product comprising vegetable oil of the composition and powdered vegetable fibers at least 10% (pg. 2, lines 15-20) of the composition (pg. 3, lines 70 -85).
As to the amount of oil, the amounts can vary based on the desired oleaginous character of the composition. The aqueous phase/water component will be at least 40% of the composition (pg. 3, line 50 to pg. 4, line 15).  Thus, it would have been obvious to vary the amount of fiber, vegetable oil and water. 
The product is pasteurized (pg. 3, lines 95-100), homogenized at 172 to 241 bar (first stage) (i.e., greater than at least 50 bars as claimed) and 34 bar (second stage) and re-pasteurized (Example IX). It would have been obvious to apply the claimed pressure, as GB 1575 816 teaches that this allows the formation of an emulsion to produce a fat composition of the margarine type.
GB 1575 816 does not teach the claimed subjecting the emulsion to a forced passage through a gap obtained between a lower annular chamber (9) and an upper annular chamber (10) of a homogenizing valve (1), said homogenizing valve (1) comprising an annular passage head (11) and an annular impact head (12) interposed between said lower annular chamber (9) and said upper annular chamber (10), said gap being defined between the annular passage head (11) and the annular impact head (12).
However, United States Patent No. 2, 832, 573 teaches subjecting the emulsion to a forced passage through a gap obtained between a lower annular chamber (see Fig 2, 25) and an upper annular chamber (Fig. 2, 42) of a homogenizing valve (Fig. 2, 47), said homogenizing valve comprising an annular passage head (Fig.2, 46) and an annular impact head (Fig. 2, 45) interposed between said lower annular chamber (Fig. 2,42) and said upper annular chamber (Fig. 2, 47), said gap being defined between the annular passage head and the annular impact head (Fig. 2, 45) (See also col. 3, lines 70-75). This allows for homogenization under accurate and uniformly controlled conditions (col. 1, lines 1-10).
Thus, it would have been obvious to one skilled in the art to use the homogenizer valve of REES in GB 1575 816, as the valve homogenizes under accurate and uniformly controlled conditions.


Claim 20 recites that the step of homogenizing said emulsion occurs at a pressure between 70 bars and 150 bars.
As noted above, GB1575816 teaches that the product is homogenized at 172 to 241 bar (first stage).  This overlaps the claimed range. 

Claim 21 recites the step of pasteurizing the emulsion occurs after the step of homogenizing, said step of pasteurizing consisting in keeping said emulsion at a temperature higher than 60C for 10-30 minutes. 
The pasteurization is maintained at 160F (i.e., 70oC) for 30 minutes (pg. 3, lines 95-100).

Claim 22 recites the vegetable fibres are derived from Citrus, Solanum tuberosum, Plantago ovata, Pisum sativum (i.e., psyllium), Ascophyllum nodosum.
GB 1575816 teaches that the vegetables fibers can be psyllium (pg. 19, lines 89-114). 

Claim 23 recites that citric acid or ascorbic acid is also employed in the preparation of said emulsion to counteract oxidation.
GB1575816 teaches that citric acid is added (pg. 20, lines 90-95). 

Claim 24 recites that the salt is employed in the preparation of said emulsion. 
GB1575816 teaches that salt is used for flavor (pg. 20, lines 72-77).

Claim 26 recites that the step of preparing an emulsion occurs at a temperature between 20C and 45C for a time interval of 10-20 minutes.
In Example 1 of GB 1575 816, it taught that the emulsion is formed at 130oF (i.e., 54oC) for five minutes at top speed.  However, GB1575816 teaches at that the time, mixing speed and temperature can vary so to produce a sufficient emulsion.  Thus, it would have been obvious to vary these parameters to obtain an emulsion so as to stabilize the oil in water emulsion.  


Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1 575 816 and REES as applied to claims 18, 20-24, 26 above, and further in view of United States Patent Application Publicaiton no. 2015/0305361 (PREVOT).
Claim 19 recites that the food oil of vegetable origin is olive oil.
Claim 25 recites that a yeast extract is employed in the preparation of said emulsion.
	The references above are silent as to adding olive oil and yeast extract.
However, PREVOT teaches that olive oil can be used in emulsions, as olive oil can serve as a non-dairy fat replica [0021]. Yeast extracts are added to increase certain flavor profiles [0031]-[0032]. 
Thus, it would have been obvious to add olive oil and yeast extract to an emulsion as this helps provide a non-dairy emulsion with added falvor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791   


/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791